Citation Nr: 0124206	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  00-03 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to compensation for stress, a heart disorder, and 
declining metabolism under the provisions of 38 U.S.C.A. 
§ 1151 (West 1991).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from April 1951 to April 1953.

Initially, the Board of Veterans' Appeals (Board) notes that 
it made an effort to afford the veteran with his requested 
hearing before a member of the Board in Washington, D.C., 
however, the veteran failed to report for his scheduled 
hearing on September 24, 2001 without explanation.  This case 
is now ready for appellate consideration.


FINDING OF FACT

The preponderance of the credible and probative evidence of 
record shows that the veteran's claimed disability associated 
with stress, a heart disorder, and disability associated with 
declining metabolism, if any, are not the result of treatment 
provided by the Department of Veterans Affairs (VA) in 1993 
and 1998.  


CONCLUSION OF LAW

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for stress, a heart disorder, and 
declining metabolism is not warranted.  38 U.S.C.A. § 1151 
(West 1991 & Supp. 2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board notes that in May 2001, the veteran 
received notice of the new guidelines established by the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A 
(West Supp. 2001) (VCAA).  In addition, the claims file 
contains copies of Department of Veterans Affairs (VA) 
treatment records from 1993 and 1998, and there is no 
indication that there are any outstanding relevant documents 
or records that have not already been obtained.  Although the 
record reflects that the veteran began to receive Social 
Security Administration (SSA) disability benefits in 
approximately 1993 and not all of the SSA are currently of 
record, the records pertinent to the instant claim are those 
from the VA which are already of record, and there is no 
indication from the veteran or his representative that there 
are non-VA records in the possession of SSA that are 
probative as to the current issues before the Board.  
Consequently, the Board finds that remand for the purpose of 
obtaining all of the SSA records is not warranted.  Moreover, 
the veteran has been placed on notice of the law and 
regulations pertinent to his claim and further notice of this 
information would be both redundant and unnecessary.  In this 
regard, while the Board does note that the October 1999 
statement of the case provides regulations which either do 
not apply to the instant claim (38 C.F.R. § 3.358 does not 
apply to claims filed after October 1, 1997) or have been 
rescinded (38 C.F.R. § 3.361), the regional office (RO) 
applied the correct post October 1, 1997 38 U.S.C.A. § 1151 
fault standard in determining that the evidence did not 
support entitlement to benefits under 38 U.S.C.A. § 1151 
arising out of VA treatment rendered to the veteran in 1993 
and 1998.  

While the Board has also considered whether the veteran 
should be afforded at least one examination to determine the 
etiology of his claimed disabilities of stress, a heart 
disorder, and declining metabolism, with the lack of evidence 
of current heart disability manifested by periodic findings 
of heart enlargement and elevated blood pressure and 
disability associated with stress and/or declining 
metabolism, the Board finds that there is currently no 
reasonable basis that any such examination would substantiate 
the veteran's claim.  38 U.S.C.A. § 5103A(a)(2).  The Board 
also notes that in the October 1999 statement of the case, 
the veteran was specifically advised by the RO that no 
chronic disability subject to the payment of VA compensation 
was shown in the evidence reviewed.  In addition, even if the 
Board were to except the evidence of current coronary 
symptoms as indicative of some disability, the Board still 
finds that the record is sufficiently complete to enable it 
to make a decision on the claim, and, indeed, the veteran is 
apparently in agreement with such observation since he has 
failed to respond to the RO's letter of May 2001.  
38 U.S.C.A. § 5103A(d).

Although the Board notes that the Secretary has recently 
promulgated regulations to further implement the guidelines 
set forth in the VCAA, the Board's review of those 
regulations does not reveal any additional notice and/or 
development requirements that have not already been 
accomplished or that an examination is necessary to evaluate 
this claim.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.102, 3.156(a), 3.159, and 
3.326(a)).  Moreover, in supplementary information provided 
with the new regulations, it was noted that these provisions 
merely implemented the VCAA and did not provide any rights 
other than those provided by the VCAA.  Thus, based on all of 
the foregoing, the Board finds that this matter has been 
sufficiently developed pursuant to the VCAA and the 
regulations promulgated thereto.  

In pertinent part, at the time of the United States Supreme 
Court decision in the case of Brown v. Gardner, 115 S. Ct. 
552 (1994), 38 U.S.C.A. 1151 provided that when there is no 
willful misconduct by a veteran, additional disability 
resulting from VA hospitalization, medical or surgical 
treatment causing injury, or aggravation thereof, shall be 
compensated as if service connected.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. 1151 
as encompassing only additional disability resulting from VA 
negligence or from accidents during treatment was unduly 
narrow.  The Court found that the statutory language of 38 
U.S.C.A. 1151 simply required a causal connection between VA 
hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA.  It 
was further found that the then implementing regulation, 38 
C.F.R. 3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. 1151 with respect the regulation's 
inclusion of a fault or accident requirement.

Following the Gardner decision, 38 U.S.C.A. 1151 was revised 
to provide that where any veteran shall have suffered an 
injury, or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or in 
death, disability compensation shall be awarded in the same 
manner as if such disability, aggravation, or death were 
service connected.  See also 38 C.F.R. 3.358 (1995).

However, the Supreme Court further held that not every 
"additional disability" was compensable.  The validity of the 
remainder of 38 C.F.R. 3.358 was not questioned.  Gardner, 
115 S.Ct. 552, 556 n.3 (1994): "We do not, of course, intend 
to cast any doubt on the regulations insofar as they exclude 
coverage for incidents of a disease's or injury's natural 
progression, occurring after the date of treatment .... VA's 
action is not the cause of the disability in those 
situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which 1151 benefits were authorized under 
the Supreme Court's decision.  The requested opinion was 
received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. 3.358 was amended to remove the "fault" requirement 
which was struck down by the Supreme Court.  38 C.F.R. 3.3 
58(c)(1) provides that "[i]t will be necessary to show that 
the additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith."  Further, 38 
C.F.R. 3.358(b)(2) provides that compensation will not be 
payable for the continuance or natural progress of disease or 
injuries.  38 C.F.R. 3.358(c)(3) now provides that 
"[c]ompensation is not payable for the necessary consequences 
of medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative. 'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered."

Under the revised 38 C.F.R. 3.358(c)(3) (1996) compensation 
is precluded where disability (1) is not causally related to 
VA hospitalization or medical or surgical treatment, or (2) 
is merely coincidental with the VA hospitalization or medical 
or surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

However, effective October 1, 1997, 38 U.S.C.A. 1151 was 
amended by Congress.  See Section 422(a) of PL 104-204.  The 
purpose of the amendment is, in effect, to overrule the 
Supreme Court's decision in the Gardner case, which held that 
no showing of negligence is necessary for recovery under 
section 1151.  In pertinent part, 1151 is amended as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service connected. For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and-

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was-

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable."

38 C.F.R. § 3.358 remains in effect but now applies only to 
claims filed before October 1, 1997.  

As to regulations relating to claims filed after October 
1997, 38 C.F.R. § 3.361 (1998) was enacted in response to, 
and to enable, the revised 38 U.S.C.A. § 1151 (West 1991).  
However, this 'new' 38 C.F.R. § 3.361 was rescinded by a 
final rule which became effective January 8, 1999 because the 
August 24, 1998 publication in the Federal Register of 38 
C.F.R. § 3.361 (and 38 C.F.R. §§ 3.362 and 3.363) had been 
made without notice and comment.  See 64 Fed. Reg.1131-1132 
(January 8, 1999).

Here, the veteran's claim for benefits under 38 U.S.C.A. § 
1151 was received in May 1998 and, accordingly, the claim 
will be adjudicated by the Board, as it was by the RO, under 
the version of 38 U.S.C.A. § 1151 that requires VA fault.

The veteran contends, in essence, that as a result of VA 
treatment in 1993 and 1998, and certain conduct in 
conjunction with that treatment, he has incurred identifiable 
disability associated with stress, a heart disorder, and/or 
identifiable disability associated with declining metabolism.  
The Board will examine the medical evidence of record, with 
primary focus on VA treatment rendered in 1993 and 1998.

VA outpatient and hospital treatment records for the period 
of May 1993 to March 1999 reflect that in May 1993, the 
veteran complained of intermittent pressure-type left chest 
pain with tingling into the left arm for the previous two 
weeks.  On examination, the chest pain was indicated to be 
usually nonexertional and would last approximately half a 
day.  Blood pressure at this time was noted to be 146/90.  An 
electrocardiogram was interpreted to reveal abnormal 
findings.  The diagnosis included atypical chest pain, likely 
musculoskeletal, and borderline elevated blood pressure.

In June 1993, the veteran underwent a treadmill test that was 
discontinued due to leg fatigue.  The maximum blood pressure 
reached during the test was 160/90.  Radiological studies 
following the treadmill were indicated to reveal a small 
defect in the apex.  This was found to represent normal 
apical thinning or a fixed apical lesion.  The impression was 
normal apical thinning versus small fixed apical defect.  A 
medical entry dated later in the month reflects the veteran's 
belief that for the previous two months, he had been under 
surveillance by "jealous people," and other groups, 
including the VA.  He reportedly gave details concerning 
times and incidents.

In July 1993, the veteran complained of insomnia and "stress 
pain," and noted that the VA and IRS had been following him 
for the previous 90 days.  It was further indicated that the 
veteran talked about suing the government for 20 million 
dollars.

At the beginning of October 1993, an entry indicates that 
after the veteran wrote a letter to the vice president of the 
"NAACP" and attended a conference of the "NAACP" in 
September 1993, his previously complained of surveillance 
stopped and he was now able to sleep again.  Delusions were 
indicated to continue regarding the veteran's belief that he 
was being persecuted and it was noted that the veteran was 
continuing in his efforts to sue the various branches of 
government for his pain over the previous months.  The 
impression at this time included rule out organic delusional 
syndrome versus schizophrenic form disorder.  An October 1993 
computed tomography (CT) scan of the head was interpreted to 
reveal a tiny lacunar infarct in the left caudate head.

In November 1993, the reporting examiner apparently made an 
effort to determine when the complained of surveillance 
reportedly began, and there was an indication that at that 
time, the veteran was working for a janitorial service and 
lost his girlfriend.  The veteran remained convinced about 
the surveillance "this summer," but felt it had stopped.  
Now he reportedly felt stressed, "like my nervous system has 
been stretched," and also complained of tension in his 
shoulders.  He planned to sue the VA, IRS and M. Hospital if 
he did not get disability.  The impression included paranoid 
disorder versus schizophrenic form disorder.

A VA outpatient record from February 1998 reflects blood 
pressure of 153/108 and the diagnosis included elevated blood 
pressure.  One week later the veteran's blood pressure was at 
131/79, and psychological evaluation revealed the veteran's 
reported history of the IRS following him in 1993.

A VA outpatient record from March 1998 indicates that 
veteran's complaint of stress and possible heart problems.  
The veteran again complained of being followed by the IRS and 
government.  He also indicated that he had been given the 
cure for acquired immune deficiency syndrome (AIDS).  The 
diagnosis was paranoid delusions and he was referred for 
psychological evaluation.

An April 1998 VA hospital discharge summary reflects that 
this admission arose initially out of a telephone call from 
the veteran's daughter in which she related that the veteran 
was convinced of a plot against him of the previous several 
months and that he had a cure for AIDS.  The daughter noted 
that he had acted similarly five years earlier, at which time 
a CT scan reportedly revealed a small lacunar infarct.  
Thought content at admission was found to be significant for 
the above-noted delusions.  Initial progress notes also 
reflect that mental status examination revealed pronounced 
symptoms of paranoid sensitivity and delusional 
preoccupations of a grandiose dimension.  An April 1998 
electroencephalogram (EEG) was interpreted to reveal negative 
findings.  Chest X-rays were interpreted to reveal mild 
blunting of the left costophrenic angle most likely 
representing scarring but that a comparison with old films 
would be required to completely rule out effusion.  Magnetic 
resonance imaging (MRI) of the brain indicated changes 
consistent with small vessel ischemic disease with age 
appropriate atrophy.  At the time of discharge, the veteran 
was found to be slightly improved.  The diagnosis included 
delusional disorder.

VA treatment records from May 1998 again reflect diagnoses 
that include elevated blood pressure (144/92) and delusional 
disorder.  VA treatment records from June 1998 indicate 
diagnoses that included chronic paranoid schizophrenia and 
polysubstance abuse.

In December 1998, the veteran reported some problems in the 
early 1990's with chest pain attributed to stress and blood 
pressure at this time was 148/104.  Chest X-rays were 
interpreted to reveal lower lung volumes with interval 
increase in size of the heart with pulmonary venous 
hypertension but no overt failure, and a December 1998 ECG 
was interpreted to reveal abnormal findings.

VA outpatient records from March 1999 reflect that results 
from an echocardiogram required additional efforts to rule 
out left ventricular enlargement and it was further noted 
that blood pressure was 142/96.  


II.  Analysis

As the Board has indicated above, the critical inquiry under 
post-Gardner interpretation of the 38 U.S.C.A. § 1151 is 
whether additional disability resulted from VA medical 
treatment provided in 1993 and 1998.  In the process of 
making such inquiry, the Board will address the evidence in 
favor and against the veteran's claim.

With respect to evidence in favor of the veteran's claim, the 
Board is somewhat hampered by what the Board considers to be 
vague and nonspecific allegations of fault on the part of the 
VA in treating the veteran, including unverified allegations 
of surveillance conducted by the VA that was somehow related 
to VA treatment rendered to the veteran in 1993 and 1998.  
Moreover, a threshold element of a claim for compensation 
under 38 U.S.C.A. § 1151 both before and after October 1, 
1997, includes the existence of a current disability, and as 
to the claim for 38 U.S.C.A. § 1151 benefits based on stress, 
a heart disorder, and declining metabolism, the Board finds 
that there is insufficient medical evidence of current 
identifiable disability manifested by stress, a heart 
disorder, or declining metabolism.  In addition, even if the 
Board were persuaded that there was sufficient evidence as to 
any of the veteran's claimed disabilities, in the RO's letter 
of May 2001, the veteran and his representative were clearly 
placed on notice of the need for the veteran to produce 
evidence that his claimed disabilities of stress, a heart 
condition and declining metabolism were the result of actions 
taken by the VA, and the record does not contain such 
evidence.  

In support of the veteran's claims the Board readily 
acknowledges and has examined the veteran's own statements 
and argument to the effect that VA treatment and/or 
surveillance by the VA in association with that treatment 
caused him stress and declining metabolism, which, in turn, 
resulted in heart disability and pain in the shoulders and 
other parts of his body.  However, it is long-established 
that the veteran, as a layperson, is not qualified to render 
medical opinions regarding the etiology of disorders and 
disabilities, and his opinion is entitled to no weight.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Furthermore, it has 
not been shown that the veteran possesses the requisite 
knowledge, skill, training, or education to qualify as a 
medical expert in order for such statements to be considered 
competent evidence.  Espiritu v. Derwinski, supra.  In short, 
the veteran's own speculations as to medical matters are 
without any probative value.

As for the contemporaneous treatment records themselves, as 
was already mentioned, they are not reflective of 
identifiable disability associated with stress or declining 
metabolism, and even as to the existence of a heart disorder, 
the record reflects diagnoses of atypical chest pain and 
elevated blood pressure without diagnosis of disability even 
after chest X-ray confirmation of some interval increase in 
heart size with pulmonary venous hypertension in December 
1998.  Moreover, even with a clear diagnosis of a heart 
disorder or disability associated with stress or declining 
metabolism, the record does not demonstrate VA treatment in 
1993 and 1998 that is responsible for any such disability.  

After having reviewed the record in this case, and for the 
reasons and bases expressed above, the Board concludes that 
the preponderance of the evidence does not establish that 
additional disability associated with stress, a heart 
disorder, or disability associated with declining metabolism 
was sustained as a result of VA treatment in either 1993 or 
1998.  Accordingly, the claim of entitlement to VA benefits 
pursuant to 38 U.S.C.A. § 1151 is denied.


ORDER

Entitlement to compensation for stress, a heart disorder, and 
declining metabolism under the provisions of 38 U.S.C.A. 
§ 1151, is denied. 



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

